DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Page 4, line 20 discloses “electrode group 2” which is not included in the Figures.	
 Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 201754704 (hereafter JP ‘704) in view of Kimura et al. (US 20180269461).
Claim 1:	JP ‘704 in Figures 1 and 2 disclose a battery (10) comprising: 
an electrode including a positive electrode (31), a negative electrode (32), and a current collecting tab (40, 50); 
a clip plate (60, 70) including a first engagement part (61, 71) and attached to the current collecting tab (40, 50); and 
a connection lead (80, 90), the connection lead being connected to the current
collecting tab via the clip plate.
JP ‘704 does not disclose a second engagement part engageable with the first engagement part of the clip plate.
Kimura et al. discloses a battery (10, in Figure 2) comprising a connection lead (520, in Figure 3) including an engagement part (20, in Figure 4, which corresponds to a second engagement part).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection lead of JP ‘704 by incorporating the engagement part of Kimura et al.
With the combination, the second engagement part (of Kimura et al.) would obviously be engageable with the first engagement part of the clip plate (of JP ‘704), and the movement of the connection lead relative to the clip plate would obviously be restricted by engagement of the second engagement part with the first engagement part.
One having ordinary skill in the art would have been motivated to make the modification to provide an energy storage device where a joining strength between an electrode assembly and a current collector would have been enhanced (paragraph [0006]).
Claim 2: The rejection of claim 2 is as set forth above in claim 1 wherein 
the first engagement part (of JP ‘704) is an opening part (an indentation) formed the clip plate, and 
the second engagement part (of Kimura et al.) is a protrusion that protrudes from the connection lead.
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein the JP ‘704 combination discloses a protrusion (of Kimura et al.) but does not disclose that the protrusion amount of the protrusion from the connection lead decreases toward an end side of the current collecting tab.
However, it would have been within the skill of one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the size/shape of the protrusion such that the protrusion amount of the protrusion from the connection lead decreases toward an end side of the current collecting tab so long as the electrode connection portion and the positive electrode converged portion are joined to each other by fitting engagement (see Kimura et al., paragraph [0052]).
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein the JP ‘704 combination discloses that the clip plate (of JP ‘704) includes a pair of plate parts facing each other, and is attached to the current collecting tab (of JP ‘704) in a state of sandwiching the current collecting tab between the pair of plate parts,  
the first engagement part (of JP ‘704) is a pair of first engagement parts (61) respectively provided on the pair of plate parts, and 
the second engagement part (of Kimura et al.) is engaged with one of the pairs of first engagement parts.
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein the JP ‘704 combination discloses that the clip plate (e.g., Figure 2 of JP ‘704) includes a joint 61) that joins with the current collecting tab (40), and the first engagement part (61 in Figure) is located apart from the joint (Figure 2 shows three joints 61 where at least one would obviously serve as a joint and at least own would obviously serve as an engagement part).
Claim 6:	JP ‘704 discloses a manufacturing method of a battery, comprising: 
forming an electrode group including a positive electrode (31), a negative electrode (32), and a current collecting tab (40, 50);
attaching a clip plate (60, 70) on which a first engagement part (61, 71) is formed to the current collecting tab; and 
joining the clip plate, the current collecting tab, and the connection lead.
JP 704’ does not disclose a second engagement part wherein a second engagement part of a connection lead is engaged with the first engagement part.
Kimura et al. discloses a battery (10, in Figure 2) comprising a connection lead (520, in Figure 3) including an engagement part (20, in Figure 4, which corresponds to a second engagement part).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection lead of JP ‘704 by incorporating the engagement part of Kimura et al.
With the combination, the second engagement part (of Kimura et al.) would obviously be engageable with the first engagement part of the clip plate (of JP ‘704), and the movement of the connection lead relative to the clip plate would obviously be restricted by engagement of the second engagement part with the first engagement part.
One having ordinary skill in the art would have been motivated to make the modification to provide an energy storage device where a joining strength between an electrode assembly and a current collector would have been enhanced (paragraph [0006]).

Examiner Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729


/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729